Citation Nr: 0628565	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-33 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for vertigo, to include 
as secondary to bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and J.M.

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1958 to September 
1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2004 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefits 
sought on appeal.  The veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.  

A hearing was held on April 14, 2006, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

In reviewing the record in preparation for the hearing, the 
VLJ noted a document in the file, VA Form 21-3101, Request 
for Information, on which the RO had noted that this was a 
"possible fire-related case" referring to a fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, that occurred in 1973 and destroyed the service 
medical records of certain veterans.  At the hearing, the VLJ 
noted that the service medical records in this case had been 
destroyed in the fire.  See Hearing Transcript at 8.  
However, on additional review of the claims file in rendering 
this decision, the VLJ notes that this was a mistake.  The 
service medical records in this case were obtained, are in 
the claims file, and appear to be complete, including 
entrance and separation examination reports, health records, 
dental, x-ray, and consultation reports, and other reports 
generally included in service medical records.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand: To allow for the initial consideration of 
additional evidence by the RO and to obtain a medical 
opinion.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2005).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).

In this case, the Board observes that additional evidence has 
been received, namely VA medical records, which were not 
previously considered by the RO in connection with the 
veteran's claims for service connection.  A Supplemental 
Statement of the Case (SSOC) was not issued for that 
particular issue, and the veteran did not submit a waiver of 
the RO's initial consideration of the evidence.  In fact, a 
letter was sent to the veteran in June 2006 informing him 
that he may waive his right to have the new evidence reviewed 
by the agency of original jurisdiction (AOJ), yet his 
response in July 2006 indicated that he wanted his case 
remanded to the AOJ for review of the new evidence.  As such, 
the additional evidence must be referred to the RO for review 
and preparation of a Supplemental Statement of the Case, if a 
grant of the benefit sought is not made.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for bilateral hearing loss.  The veteran's 
service medical records indicate that did not have any 
complaints, treatment, or diagnosis of bilateral hearing loss 
and that he had a hearing loss profile of "H1" at the time 
of his June 1960 physical examination.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  The Board also notes 
that June 1960 examination report found the pure tone 
thresholds, in decibels, to be as follows:




HERTZ




250
500
1000
2000
4000
8000
RIGHT
5 (20)
5 (20)
5 (15)
5 (15)
5 (10)
5 (15)
LEFT
5 (20)
5 (20)
5 (15)
5 (15)
10 
(15)
10 
(20)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)   

These findings show that the veteran had normal hearing.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold 
for normal hearing ranges from zero to twenty decibels, and 
any reading higher than twenty indicates some degree of 
hearing loss).  However, when audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Id. at 
160.  VA medical records dated in November 2005 do indicate 
that the veteran currently has bilateral hearing loss by VA 
standards.  However, the evidence of record does not include 
a medical opinion addressing whether the veteran currently 
has bilateral hearing loss that is causally or etiologically 
related to his military service.  Therefore, the Board finds 
that a VA examination and medical opinion are necessary for 
the purpose of determining the nature and etiology of any 
hearing loss that may be present.
Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any bilateral hearing loss 
that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
veteran's service medical records, and 
to indicate whether it is at least as 
likely as not that the veteran has 
current bilateral hearing loss that had 
its onset in service or is otherwise the 
result of a disease or injury, if any, 
in service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


